DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending in this application.
Claims 26-31 are new.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on  07/03/2019, 02/27/2020, 05/11/2020, 09/02/2020, 04/06/2021 and 05/11/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “a pulsed signal” in lines 3-4, also recites “a pulse signal” in line 6. The signals seems to be different, however from disclose invention, these signal appear to be the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 19, 21-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JP 2005269807) (Ids cited 04/26/2021) in view of Cao (2016/0204704). 
Regarding claim 1, Kudo discloses a controller (controller for driving switches M1 to M6, see figs. 1-2) configured to regulate an output (output at Vout, fig.2) by control of a power switch (M1, fig.1), the controller comprising: a primary controller (component of controller with output signals A to D, see fig.2) configured to control the power switch based, at least in part, upon a request signal (PWM signal see fig.2); a secondary controller (component  of controller with OLTE, OLTF, fig.2) configured to provide the request signal based upon a comparison (comparator CMP, fig.9) of a virtual equivalent series resistance (ESR) signal (SLP, fig.1) with a feedback signal (signal from EO, fig.2) indicative of the output (Vout, figs.1,2); and an adaptive ESR compensation circuit (circuit with output signal SLP, fig.2) configured to receive the feedback signal (VFB, fig.2) and to generate the virtual ESR signal according to a switching cycle (see figs.3,4) during which the virtual ESR signal increases from an adaptively adjusted start voltage level (low level of the slope SLP, see fig.3) towards a target voltage level (top level of 
Cao teaches power converter with equivalent series resistance (fig.8, [0042]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kudo to include the equivalent series resistance of Cao to provide the advantage of improved stability and efficiency of the switching power converter.
Regarding claim 2, Kudo and Cao disclose the controller of Claim 1, wherein the secondary controller comprises: a virtual ESR generator (circuit in fig.5, generating SLP) configured to receive the adaptively adjusted start voltage level (low level of signal SLP, fig.3), and in response, to generate the virtual ESR signal (signal SLP, fig.1).
Regarding claim 5, Kudo and Cao disclose the controller of Claim 2, wherein the virtual ESR signal increases when the virtual ESR signal (Kudo SLP increases as shown in fig.3) is less than a reference voltage (Kudo E0, see fig.3).
Regarding claim 19, Kudo discloses a controller (controller for driving switches M1 to M6, see figs. 1-2)  configured to regulate an output (output at Vout, fig.2) by control of a power switch(M1, fig.1), the controller comprising: a primary controller (component of controller with output signals A to D, see fig.2) configured to control the power switch based, at least in part, upon a request signal (PWM signal see fig.2); a secondary controller (component of controller with OLTE, OLTF, fig.2) configured to provide the request signal based upon a comparison (comparator CMP, fig.9) of a virtual equivalent series resistance (ESR) signal (SLP, fig.1) with a feedback signal indicative of the output (signal from EO, fig.2); and an adaptive ESR compensation circuit (circuit with output signal SLP, fig.2) configured to receive the feedback 
Cao teaches power converter with equivalent series resistance (fig.8, [0042]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kudo to include the equivalent series resistance of Cao to provide the advantage of improved stability and efficiency of the switching power converter.
Regarding claim 21, Kudo and Cao disclose the controller of Claim 19, wherein the adaptive ESR compensation circuit (Kudo circuit with output signal SLP as output, fig.2)) is configured to generate the virtual ESR signal synchronous with a signal (Kudo signal from feedback, see fig.1) responsive to the feedback signal (Kudo SLP is generated from feedback signal, fig.1).
Regarding claim 22, Kudo and Cao disclose the controller of Claim 19, wherein the adaptively variable slope of the virtual ESR signal increases when the virtual ESR signal is less than the target voltage level (Kudo SLP lower than E0, see fig.3).
Regarding claim 24, Kudo and Cao disclose the controller of Claim 19, wherein the adaptively variable slope of the virtual ESR signal increases as a switching frequency of the switching cycle increases (Kudo SLP increases with slope as shown in fig.3).
Claims 3-4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JP 2005269807) (Ids cited 04/26/2021) in view of Cao (2016/0204704) and further in view of Wang (2015/0103567). 
Regarding claim 3, Kudo and Cao disclose the controller of Claim 2, wherein the virtual ESR generator (Kudo circuit in fig.5, generating SLP) is configured to receive the request signal, and in response, to generate the virtual ESR signal according to the switching cycle (Kudo operation of switches in circuit of fig.5) whereby the virtual ESR signal increases from the adaptively adjusted start voltage level (Kudo SLP increases with slope as shown in fig.3). However Kudo and Cao does not disclose the virtual ESR generator is configured to receive the request signal.
Wang teaches the virtual ESR generator (407, fig.4) is configured to receive the request signal (CMPO1, fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kudo and Cao to include the control means of Wang to provide the advantage of preventing shoot through operation in the switching power converter.
Regarding claim 4, Kudo, Cao and Wang the controller of Claim 3, the virtual ESR signal increases linearly from the adaptively adjusted start voltage level (Kudo SLP with increases slope, see fig.3).
Regarding claim 20, Kudo and Cao disclose the controller of Claim 19, wherein the adaptive ESR compensation circuit (Kudo circuit with output signal SLP as output, fig.2). However Kudo and Cao does not disclose compensation circuit configured to generate the virtual ESR signal synchronous with the request signal.
Wang teaches the compensation circuit (407, fig.3) configured to generate the virtual ESR signal (signal from 407, fig.4) synchronous with the request signal (CMPO1, fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kudo and Cao to include the control means of Wang to provide the advantage of preventing shoot through operation in the switching power converter.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JP 2005269807) (Ids cited 04/26/2021) in view of Cao (2016/0204704) and further in view of Szepesi et al (5,498,995) (hereinafter “Szepesi”). 
Regarding claim 14, Kudo and Cao disclose the controller of Claim 1, wherein the secondary controller comprises: a feedback comparator (Kudo CMP, fig.1) configured to compare the feedback signal with the virtual ESR signal (Kudo SLP, fig.1) and, in response, to generate a comparator output signal (Kudo signal from CMP, fig.1); however Kudo and Cao do not disclose a pulse generator configured to generate the request signal in response to the comparator output signal.
Szepesi teaches a pulse generator (circuit coupled to PWM COMP, fig.5) configured to generate the request signal (signal to output from 22, see figs.1, 5) in response to the comparator output signal (PWM COMP, fig.5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kudo and Cao to include the pulse generator of Szepesi to provide the advantage of maintaining steady output voltage of the switching power converter.
Regarding claim 15, Kudo, Cao and Szepesi disclose the controller of Claim 14, wherein the request signal comprises a pulse (Kudo OUTA, see fig.14) indicative of the virtual ESR signal exceeding the feedback signal (Kudo SLP exceed feedback, see fig.3).
Regarding claim 16, Kudo, Cao and Szepesi disclose the controller of Claim 15, wherein the pulse is generated at the beginning of the switching cycle (Kudo OUTA, see fig.14).
Regarding claim 17, Kudo, Cao and Szepesi disclose the controller of Claim 16, wherein the virtual ESR signal is synchronized to the pulse (Kudo Pulse at output of controller is based on SLP, figs.1, 2).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JP 2005269807) (Ids cited 04/26/2021) in view of Cao (2016/0204704), Szepesi et al (5,498,995) (hereinafter “Szepesi”) and further in view of Wang (2015/0103567).
Regarding claim 18, Kudo, Cao and Szepesi disclose the controller of Claim 17, however they do not disclose wherein the virtual ESR signal is synchronous with the request signal.
Wang teaches wherein the virtual ESR signal (signal from 407, fig.4) is synchronous with the request signal (CMPO1, fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kudo, Cao and Szepesi to include the control means of Wang to provide the advantage of preventing shoot through operation in the switching power converter.
Allowable Subject Matter
Claims 6-13, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Claim 6 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 6, especially, a switch configured to conduct a current in response to the logic signal, wherein the current charges the capacitor when the virtual ESR signal is less than the reference voltage. Claim 7-9 are indicated as containing allowable subject matter based on their dependency on claim 6.
Claim 10 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 10, especially, a virtual ESR integrator configured to receive the virtual ESR signal and, in response, provide the adaptively adjusted start voltage level. Claim 11-13 is indicated as containing allowable subject matter based on their dependency on claim 10.
Claim 23 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 23, especially, a first capacitor coupled to the first node, wherein the first capacitor is charged with the sum of the first current source and the variable current, wherein the first capacitor is utilized to generate the ramp current; and a current mirror coupled to receive the ramp current and generate the virtual ESR signal with the adaptively variable slope.
Regarding claim 25, Kudo discloses a controller (controller for driving switches M1 to M6, see figs. 1-2) configured to regulate an output  (output at Vout, fig.2) of a power converter (converter in figs 1-2) by control of a power switch (M1, fig.1), the controller comprising: a primary controller (component of controller with output signals A to D, see fig.2) configured to Claim 26-31 are indicated as containing allowable subject matter based on their dependency on claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839